DETAILED ACTION
Status of the Claims
	Claims 32-39 are new. Claims 1-2, 4-5, 11, 13-14, 16-20, 22-23, 26, 28 and 31-39 are pending in this application. Claims 1-2, 4-5, 11, 13-14, 16-20, 22-23, 26, 28 and 31-39 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/US2019/020117 filed on 02/28/2019, which claims priority from the provisional application 62636284 filed on 02/28/2018. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.
Information Disclosure Statement
	The information disclosure statements from 03/21/2022 and 04/18/2022 have been considered by the examiner. 
Rejections Withdrawn
	The USC 102 rejection over claims 1-14, 16-18, 20-29 and 31 over Karle is withdrawn per Applicant’s amendment of independent claim 1, which now clarifies that instant invention is treating a symptom of chemoradiation or radiation. 
	The USC 102 and USC 103 rejections over Goodhew are withdrawn per Applicant’s amendment of independent claim 1. 
New Rejections 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 11, 13-14, 16-17, 19-20, 22-23, 26, 28, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yohannes T Ghebremariam et al (Pleiotropic effect of the proton pump inhibitor esomeprazole leading to suppression of lung inflammation and fibrosis, Transl Med (2015) 13:249) (Hereinafter Ghebremariam). 
Regarding claim 1, Ghebremariam teaches proton pump inhibitors (PPIs) and their pleitropic effects on suppressing lung inflammation and fibrosis (title, conclusion, page 1). Primary lung fibroblasts are exposed to ionizing radiation or bleomycin (chemotherapeutic) which are used as stimuli to induce inflammation and fibrosis (page 1 methods). Ghebremariam finds that esomeprazole (PPI) attenuates elaboration of inflammatory response to bleomycin and radiation (Figs 3-4). Ghebremariam also teaches esomeprazole suppresses lung inflammation and fibrosis in vivo (Figs 6-7). Thus, at least treating “chemoradiation-induced inflammation” and “radiation-therapy induced fibrosis” limitations are met. Regarding the limitation of “step of administering to the individual an effective amount of proton pump inhibitors”, Ghebremariam provides both in vitro and in vivo administrations where rats (individual) are treated with esomeprazole (table 1). Regarding the “prior to, during, and/or subsequent to administration of chemoradiation or radiation therapy” limitation, Ghebremariam teaches “Interestingly, pre-incubation of primary lung epithelial cells with esomeprazole prior to exposure to ionizing radiation significantly (by about 50%; p < 0.05) suppressed the expression of pro-inflammatory markers including TNF-α, IL-6 and nuclear factor kappa B (NFκB)” (page 7 left column) where the method states “When the cells reached 60% confluency, they were treated with esomeprazole or vehicle for 24 h prior to irradiation”, meeting the “prior to” limitation. Ghebremariam also teaches PPI treatment subsequent to chemotherapy since rats are treated with bleomycin sulfate (BS) at day 0 and are later treated with PPI (page 4 left column). 
Regarding claims 4 and 5, as discussed above, Ghebremariam teaches esomeprazole in combination with bleomycin (cancer drug). 
Regarding claim 11, Ghebremariam teaches oral gavage (PO) treatment of esomeprazole *page 4 left column) which meets “liquid” limitation. 
Regarding claim 13, Ghebremariam teaches esomeprazole.
Regarding claim 14, Ghebremariam teaches bleomycin. 
Regarding claim 16-17, and 32-33, Ghebremariam does not teach a percentage by weight, however, esomeprazole at 30 or 300 mg/kg is taught (page 4 left column), which is deemed at least 1%. Gebremariam also teaches 50 µM of esomeprazole (Fig 3) in combination with radiation therapy. Considering esomeprazole molecular weight of 345.417 g/mol, 50 µM is approximately 1.7% w/w which anticipatory over instantly claimed ranges of 1-100%, less than 20%, and 1-5%.  
Regarding claims 19-20, 22-23, 26, 28 and 31, Ghebremariam teaches as discussed above. While Ghebremariam doesn’t specifically disclose the cancer cells to be sensitized, Ghebremariam under normal operation, would result in this effect. Regarding “sensitizing tumor cells” limitation, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112 I). The instant disclosure of “sensitizing tumor cells” is interpreted as an inherent property of proton pump inhibitors. Regarding claim 19, the same rationale above applies for “mucositis and/or pneumonitis” limitation. 

Claims 1-2, 4-5, 11, 13-14, 16-17, 19-20, 22-23, 26, 28, 31-33 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bassam Damaj (US20090227633A1, publication date: 09/10/2019) (Hereinafter Damaj), evidenced by Cancer Research UK (Cancer treatment statistics, Cancer Research UK, downloaded in May 2022) (Hereinafter Cancer Research UK). 
	Regarding claims 1, 4-5, 19-20, and 22-23, Damaj teaches a method of killing tumor cells (claim 1), “the method comprising administering a pharmaceutically acceptable composition comprising an effective amount of a proton pump inhibitor or a pharmaceutically acceptable salt thereof to the tumor cells so as to decrease tumor volume” wherein the method “further comprising administering a second agent wherein the second agent is a chemotherapeutic agent” (claim 10), and “wherein the proton pump inhibitor is administered simultaneously with the second agent” (claim 33). While Damaj doesn’t recite “radiation therapy” related interventions, evidentiary reference Cancer Research UK teaches that 27% of all cancer patients receive radiotherapy (page 1). Prior art device anticipates a claimed process if the device carries out the process during normal operation (MPEP 2112.02 I). This means that Damaj methods will inherently treat radiation induced inflammation related conditions. While it true that “The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978). In the instant case, cancer therapy related inflammation treatment is a result or property of PPIs. 
	Regarding claims 2 and 35, While Damaj doesn’t recite “surgery” related interventions, evidentiary reference Cancer Research UK teaches that 45% of all cancer patients receive surgery (page 1).
	Regarding claims 11 and 26, Damaj teaches liquid form (example 2) where lansoprazole and chemotherapeutic cocktails are prepared. 
Regarding claims 13 and 28, Damaj teaches “selecting the proton pump inhibitor from the group consisting of lansoprazole, omeprazole, rabeprazole, esomeprazole, pantoprazole, pariprazole, leminoprazole, SCH 28080, and enantiomers, isomers, free bases, salts, and mixtures of any thereof” (claim 4). 
Regarding claim 14, Damaj teaches etoposide (example 2). 
Regarding claims 16-17, and 31-33, Damaj teaches 100 µM (example 2) which is approximately 3.4% w/w. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18, 34, and 36 in addition to claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bassam Damaj (US20090227633A1, publication date: 09/10/2019) (Hereinafter Damaj), evidenced by Cancer Research UK (Cancer treatment statistics, Cancer Research UK, downloaded in May 2022) (Hereinafter Cancer Research UK).
Regarding claims 1 and 20. Damaj teaches as discussed above. 
Regarding claims 18, 34 and 36, Damaj teaches “Any suitable route of administration may be employed for providing a subject with an effective amount of lansoprazole. Rectal, parenteral (non-limiting examples include subcutaneous, intramuscular, intravenous), transdermal, topical, oral administration, ocular, otic, nasal administration and like forms of administration are possible” (para 35).
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Damaj by its teachings and achieve the instant invention. Although the embodiments are not formulated as topical formulation, the specification teachings of Damaj allows one to modify the compositions and achieve a topical formulation with a reasonable expectation of success. 

Claims 2, 18, 34-39 in addition to claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yohannes T Ghebremariam et al (Pleiotropic effect of the proton pump inhibitor esomeprazole leading to suppression of lung inflammation and fibrosis, Transl Med (2015) 13:249) (Hereinafter Ghebremariam) and Newell Bascomb et al (US 20110158983 A1, publication date: 06/30/2011) (Hereinafter Bascomb). 
Regarding claims 1 and 20, Ghebremariam teaches as discussed above. 
Regarding claims 18, and 37-39, Ghebremariam teaches as discussed above. Regarding claims 37-38, Esomeprazole treatment is being shown to regulate ionizing radiation-induced changes in gene expression in primary lung epithelial cells such as induction of HO1 gene (Fig 3). Ghebremariam also provides the evidence that “the HO1 pathway is involved in the regulation of lung fibrosis” (page 10 right column) where “gene transfer-based HO1 overexpression in preclinical settings was shown to mitigate pulmonary fibrosis by suppressing aberrant lung remodeling and reducing apoptotic cell death signaling”. 
Regarding claims 2 and 35, Ghebremariam doesn’t teach “surgery, one or more hormones, one or more tyrosine kinase inhibitors, one or more monoclonal antibodies, one or more immune checkpoint inhibitors or a combination thereof” to be further administered. 
Regarding claims 18, 34, and 36-37, Ghebremariam does not teach a topical formulation.
Regarding claims 2, 18, 34-37, Bascomb teaches “methods for treating cancer or any condition caused by dysfunctional cells, side effects from treatments for cancer or any condition caused by dysfunctional cells, e.g., mucositis therapies (e.g., for oral mucositis; digestive mucositis; esophageal mucositis; intestinal mucositis)” (abstract) by administering compositions comprising “proton pump inhibitors”, “tyrosine kinase inhibitors”, “surgery” (claims 1-2) and “monoclonal antibodies” (para 574) wherein “wherein the therapeutic combination is administered in conjunction with (during), before and/or after an anti-cancer therapy”, “wherein the anti-cancer therapy comprises a radiation therapy or a chemotherapy” (claim 3) wherein the methods of administration comprise “topical” (para 585). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Ghebremariam and Bascomb and achieve the instant invention. Bascomb provides motivations such as “targeted therapy” for drugs such as tyrosine kinase inhibitors (para 574). Bascomb also merely provides teachings such as topical formulations which are routine in the art. One of ordinary skill in the art would take all the inventive concepts taught by Ghebremariam and formulate appropriate dosage forms such as topical taught by Bascomb while incorporating targeted therapy approaches with a reasonable expectation of successfully achieving a method of treatment for cancer patients. 
Response to Arguments
Applicant’s arguments filed on 04/18/2022 are now moot since all prior rejections are withdrawn. 
Examiner thanks Applicant’s for Affidavit 132 filed on 04/18/2022, however, since it was prepared to overcome Goodhew (now withdrawn), the disclosure does not overcome the new rejections above which are all specific to cancer therapy. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./               Examiner, Art Unit 1613     

/MARK V STEVENS/               Primary Examiner, Art Unit 1613